                                   Rosen & Kantrow
                                  A Professional Limited Liability Company
                                               Attorneys at Law
                                                38 New Street
                                        Huntington, New York 11743
                                                 631 423 8527
                                           arosen@rkdlawfirm.com

AVRUM J. ROSEN                                                           ALLAN B. MENDELSOHN *
FRED S. KANTROW                                                          MICHAEL J. O’SULLIVAN*
                                                                         (* of counsel)
  ------------

DEBORAH L. DOBBIN
NICO G. PIZZO
ALEX E. TSIONIS+
(+ also admitted in New Jersey)




                                                          January 2, 2020
Via ECF
Hon. Robert E. Grossman
United States Bankruptcy Judge
United States Bankruptcy Court
290 Federal Plaza
Central Islip, New York 11722

            Re: In re IBK Partners, Inc., Ch. 11 Case No.: 19-72940-reg

Dear Judge Grossman:

Happy New Year. Ever since Your Honor entered the Order authorizing the settlement with the
Lender, represented by Mr. Zinman, and the sale of the properties owned by the Debtor, the
parties have worked diligently to make the transactions happen. There have been several aborted
closings and the parties have entered into several extensions of time to close.

The transactions have finally been approved as refinances instead of as sales to a related party.
Right when those refinances were ready to close, the new lenders and their title companies raised
issues as to the fact that this Court’s Order authorized a sale instead of a refinance and they
required an Amended Order authorizing the refinances. The undersigned agreed that such an
Order was appropriate. The parties have agreed to the form of Amended Order attached hereto
(and uploaded to the Orders Box) as well as a red-line version from the prior Order. The United
States Trustee’s Office has not yet taken a position on this request.

                                                     1
The Amended Order provides for more than sufficient funds to be escrowed with this Firm to
pay all U.S. Trustee fees and interest and Administrative Claims. All other secured creditors will
be paid at closing. We would respectfully request that Your Honor enter the proposed Order as
soon as possible and the refinances will then promptly close. Should the Court require a hearing
on this matter, we would request an expedited hearing as the matter must close by January 15,
2020.

Once the matter closes, the undersigned will file a motion to pay Administrative Claims and then
to dismiss the case.

On behalf of all of the parties in this matter, I wish to thank the Court for its consideration of this
request.


                                                       Very truly yours,

                                                       s/Avrum J. Rosen
                                                       Avrum J. Rosen


cc: Christine Black, Esq,
Daniel Zinman, Esq., Michael Weinreb, Esq. and Peter Meltzer, Esq. via email




                                                   2
